          Case 1:19-cr-00494-RA Document 1 Filed 06/03/19 Page 1 of 6



Approved:

             Assistant United States Attorney

Before:      HONORABLE GABRIEL W. GORENSTEIN
             Chief United States Magistrate Judge
             Southern District of New York

-----------------------------------x
UNITED STATES OF AMERICA                         COMPLAINT

             -   v. -                            Violations of 21 U.S.C.
                                                 § 846; 18 u.s.c. §§
JORGE ROCHA-GOMEZ,                               9 2 4 ( c) ( 1) (a) ( i) and 2

                         Defendant.              COUNTY OF OFFENSES:
                                                 BRONX
-----------------------------------x
STATE OF NEW YORK                          ss:
SOUTHERN DISTRICT OF NEW YORK

     PABLO E. HUERTA, being duly sworn, deposes and says that he
is a Special Agent with the Department of Homeland Security,
Homeland Security Investigations (~HSI"), and charges as
follows:

                                 COUNT ONE
                           (Narcotics Conspiracy)

     1.   In or about May 2019, in the Southern District of New
York and elsewhere, JORGE ROCHA-GOMEZ, the defendant, and others
known and unknown, intentionally and knowingly did combine,
conspire, confederate and agree, together and with each other,
to violate the narcotics laws of the United States.

     2.   It was a part and object of the conspiracy that JORGE
ROCHA-GOMEZ, the defendant, and others known and unknown, would
and did distribute and possess with the intent to distribute
controlled substances, in violation of Title 21, United States
Code, Section 841 (a) (1).

     3.   The controlled substances that JORGE ROCHA-GOMEZ, the
defendant, conspired to distribute and possess with intent to
distribute were:



                                       1
          Case 1:19-cr-00494-RA Document 1 Filed 06/03/19 Page 2 of 6


          a.   100 grams and more of mixtures and substances
containing a detectable amount of heroin, in violation of Title
21, United States Code, Section 841 (b) (1) (B); and

          b.    Mixtures and substances containing a detectable
amount of cocaine, in violation of Title 21, United States Code,
Section 841(b) (1) (C).

              (Title 21, United States Code, Section 846.)

                                  COUNT TWO
                              (Firearm Offense)

     4.   On or about May 31, 2019, in the Southern District of
New York and elsewhere, JORGE ROCHA-GOMEZ, the defendant, during
and in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States, namely, the
narcotics conspiracy charged in Count One of this Complaint,
knowingly did use and carry a firearm, and, in furtherance of
such crime, did possess a firearm, to wit, a .380 caliber Cobra
Model FS 380 handgun.

    (Title 18, United States Code, Sections 924 (c) (1) (A) (i) and 2.)

     The bases for my knowledge of the foregoing charges are, in
part, as follows:

     5.   I am a Special Agent with HSI and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals.  Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

                       Information Provided by CS-1

     6.     Based on information provided by a confidential source
("CS-1" 1 ) to HSI agents, surveillance of a particular apartment


1 On or about May 30, 2019, CS-1 called law enforcement to report
that cs-1 was the victim of a crim~, and provided information to
                                       2
.,   '          Case 1:19-cr-00494-RA Document 1 Filed 06/03/19 Page 3 of 6


         building in the Bronx, New York ("Building-1") conducted by HSI
         agents, my discussions with HSI agents, and my training and
         experience, I have learned the following, in substance and in
         part:

                   a.   During the last three years, on approximately
         thirteen separate occasions, CS-1 delivered, among other items,
         cocaine and heroin to an individual known to CS-1 as "P.J." who
         resides in a particular apartment located in Building-1
         ("Apartment-1").  CS-1 estimates that, on each of those
         approximately thirteen occasions, CS-1 delivered approximately
         7-10 kilograms of cocaine and/or heroin.

                   b.   As recently as two weeks ago, in or about May
         2019, CS-1 decided that CS-1 no longer desired to work with P.J.
         and others to distribute cocaine and heroin.   In connection with
         that decision, CS-1 returned to P.J. at Apartment-1
         approximately 5 kilograms of heroin and 2 kilograms of cocaine
         that CS-1 had previously obtained from an associate of P.J.

                   c.   On or about May 31, 2019, CS-1 identified a
         photograph depicting JORGE ROCHA-GOMEZ, the defendant, as
         depicting the individual known to CS-1 as P.J.

                               The Search of Apartment-1

              7.   Based on my participation in this investigation,
         including my review of law enforcement records and reports, my
         conversations with other law enforcement officers, and my
         training and experience, I have learned the following, in
         substance and in part:

                    a.  On or about May 31, 2019, HSI agents obtained and
         executed a judicially authorized search warrant authorizing a
         search of Apartment-1, which has two bedrooms (the "Apartment-1
         Search") .

                   b.   Upon entering Apartment-1, the only individual
         found inside Apartment-1 by the HSI agents was JORGE ROCHA-
         GOMEZ, the defendant, who later identified himself to HSI agents
         as "Jorge Rocha-Gomez." During the Apartment-1 Search, HSI
         agents found and seized mail from Apartment-1 addressed to
         ROCHA-GOMEZ identifying his address as that of Apartment-1, as


         law enforcement.  Information provided by CS-1 has been
         corroborated by independent evidence and led to the seizure of
         narcotics, as descrlbed herein.
                                             3
       Case 1:19-cr-00494-RA Document 1 Filed 06/03/19 Page 4 of 6



well as a passport (the "Passport") issued by the Dominican
Republic to "Jorge Rocha-Gomez" and bearing a photograph of an
individual I recognize to be ROCHA-GOMEZ.  The Passport was
found inside one of the two bedrooms (the "Rocha-Gomez Bedroom")
inside Apartment-1.

          c.   During the Apartment-1 Search, HSI agents found
and seized three separate bagged substances ("Substance-1,"
"Substance-2," and "Substance-3," collectively, the
"Substances") inside the Rocha-Gomez Bedroom.

          d.   On or about May 31, 2019, and June 1, 2019, each
of Substance-1, Substance-2, and Substance-3 was weighed and
field tested, as follows:

             i.     Substance-1 was weighed and determined to be
approximately 218 grams, and field tested positive for the
presence of heroin.

            ii.      Substance-2 was weighed and determined to be
approximately 257 grams, and field tested positive for the
presence of cocaine.

           iii.     Substance-3 was weighed and determined to be
approximately 813 grams, and field tested positive for the
presence of phenacetin.  Based on my training and experience, I
know that phenacetin is a substance often used as a mixing agent
with cocaine in connection with the distribution of cocaine.

             e.   During the Apartment-1 Search,    HSI agents also
found and seized, among other items, the following items that,
based on my training and experience, I believe to be consistent
with, and commonly used in the course of, narcotics
distribution:

             i.     One ledger that appears to identify
narcotics transactions;

             ti.    Two cartons of plastic baggies that, based
on my training and experience, I believe were for use in
packaging narcotics into smaller quantities for sale;

           iii.     One hydraulic       press for packing or
"bricking" kilogram-quantities of       narcotics that appeared to
contain, based on my training and       experience and conversations
with other HSI agents, residue of       substances I believe to be
narcotics;
                                    4
       Case 1:19-cr-00494-RA Document 1 Filed 06/03/19 Page 5 of 6




            iv.     Two drug "mixers" that appeared to contain,
based on my training and experience and conversations with other
HSI agents, residue of substances I believe to be narcotics; and

             v.     One scale that, based on my training and
experience, I believe was used to weigh quantities of narcotics
for sale.

          f.   During the Apartment-1 Search, HSI agents also
found and seized, among other items, a .380 caliber, Cobra model
FS 380 handgun (the "Firearm"). The Firearm was found inside of
a sock and underneath a couch cushion in the living room of
Apartment-1.

              The Defendant's Post-Arrest Statement

     8.   Based on my participation in this investigation,
including my review of law enforcement records and reports, and
my conversations with other law enforcement officers, I have
learned the following, in substance and in part:

          a.   JORGE ROCHA-GOMEZ, the defendant, was arrested at
the time of the Apartment-1 Search.

          b.   After waiving his Miranda rights, ROCHA-GOMEZ
agreed to be interviewed by law enforcement.

          c.   ROCHA-GOMEZ stated, in substance and in part,
that he lives in Apartment-1, stores narcotics in Apartment-1 on
behalf of others, delivers such narcotics to others, and that he
is compensated for his services.

          d.   ROCHA-GOMEZ also stated, in substance and in
part, that the Firearm was not his.




                                    5
       Case 1:19-cr-00494-RA Document 1 Filed 06/03/19 Page 6 of 6



     WHEREFORE, I respectfully request that JORGE ROCHA-GOMEZ,
the defendant, be imprisoned, or bailed, as the case may be.




                        ~A~Special Agent
                           HSI



Sworn to before me this
3rd day of June, 2019




              I   W. GORENSTEIN
 HIEF UNIT   STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    6
